EXHIBIT I
8/3/2026 IMG_112B3E356456-1 jpeg

jash
@vokcdajoshua

 

NARPs trash athletes so bad at the
Academy, but let one of us go to the
Olympics, NBA, NFL, MLB, or any
NCAA championship, and they're dick
riding like a mf. They fantasize about
being D1 by going hard at intramural’s

17:18 - 7/5/20 - Twitter Web App
8 Retweeis 40 Likes
O tt Q &

Mai Loan La @mailoan_-16n
) Replying to @vokdajosnua

SAY IT LOUDER
O14 mM O &

 
  
 

jash @vokdajoshua - 16h
Jealous because a college sought us out
and not the other way around

 

httos://drive.qgoogle.com/driveffolders/1-XydaWaptDa2LE7h_HrFhud-miB3xZj5x 14
8/3/2020 IMG_EDCE1E86FC84-1 jpeg

hu-lia-na @julianas6921688 - 13h
There are seriously future officers at my
school who couldn't get onto a D1 team
and think they're oppressed <2

1 te 63 4,

 

) hu-lia-na
@julianag6921688

 

The have to eat in KH where their
food is paid for, and they have to wear
their free North Face issued
backpacks to get their free education,
and pass a bare minimum PRT that
they knew about before they got in

<2 &9 | can’t imagine living such an
underserved life

 

17°16 - 7/5/20 - Twitter for iPhone
2 Retweets 19 Likes

0 i Y Oy

Mi, taek Girableiaimeiiia . TRL

https://drive.google.com/drive/folders/4 wG5nzE FkujNgxqvGWthvtWix8slOzHiL 4A
8/3/2020 IMG_9552,PNG

; r4

Team,

Bee reer ean ot CR ne Coc
not a Jodeler. | do understand the WP meine nics s1>\c ae
anonymous feedback channels. You may already know

how critical feedback is in MLAs

| am, however, aware of the recent hurtful banter and
directed attacks toward various groups WVaMlacm elie ceLcmeld
Wet airetay eta Mn ae cece coo need to remind

Pre Mela Nis SOR OL Lele Torey tala Me COLO
team. Are we not equally obligated to act like it? Should
any of us expect that our obligations to one another do not
apply in certain situations, late AN AAELo Le mele SUAVE

For those who choose to spew garbage in that forum,
hiding behind the anonymity nam lken(e( oem mECIbLe(¢ (cea OL take
PCN Ale moe ares yourself in the mirror and reflect on
whether you are adding positively to OUR organization.
Your oath and decision to serve require you to support
every midshipman without bias or prejudice. I’m a bit lost in
ram are iret fel UA TeLae No who do not yet
Weim eee een memes Tey ALOLe ech

Every single person in the Brigade right now has earned
the right to be here and every one of you will get my 100%
eile Lm omc iiel hme ned rele an ele mmelelie ms aee|
midshipman. However, if you rere alee MRT MALeL ese) e) Lens
every member of the Brigade, and this command, you need
to seriously consider whether you should remain in the
Brigade. We are a team, every single person at

USNA, and our country expects us to reTaceeleM INA CIE=1RLahY
with dignity and respect, and | will tolerate nothing less.

PRBS eRe Uem ence Meee me achieving our mission
here on the Yard, | am not yet satisfied every one of you
understands my expectations nor does it seem as though
NOUS CUECIt OMA COVID-19 works. Obviously, | also
need to be clear on this point: | expect every member of
the Brigade of Midshipmen to adhere to social distancing
guidelines and appropriate OCGA SRI aS UM LLL
Exercising must be done ata minimum of 10 feet from
another person. Period. Get with your chain of command if
RCE SIT OTM ROMO M-ane en

Dant out

 

ed

htne-Jerive cooote.comdriveffolders/1 -YmyO3vswPMLH-THUeKDf1 O4UMOWSVIN
IMG_9554.PNG

8/3/2020

paren resp oon saod

a i

 

1/1

ffolders/4-YmyO3vswPMLH-THUeKDf1 04UMOWsVIN

We

.googie.com/dr

ive

Heri

https
8/3/2020 IMG_9555.PNG

 

 

 

hitps://drive.google.com/drive/falders/1-Y myO3vswPMLH-THUeKDft 04UMOWSVIN 1/1
8/3/2020

 

IMG_9426.PNG

 

eal Gre PCcit3-miW-lowyNPwVeQVd2-HJ21¢

qf
8/3/2020

 

 

 

 

 

 

https://drive.google.com/drive/folders/1-Sp6PGcE
8/3/2020 IMG_9428.PNG

Pears) Freer) off fe
vhile everyone else is: ag)
REN El cones where th

care. This is a disgrace —

ve aCe sClantia lan

traction eos Foie)

J OJ rz far + Smin : —

@ rt 100% has. 1 {hope th

aL 7 cee

aie the eh . :
alte ksaa’ fe should hav
) te) saree are

https://drive.google.com/drive/folders/1-Sp6PGcE3-mW-igwyNPwVcQVd2-HJ21¢

 

1/4
8/3/2020 IMG_9434.PNG

 

au ey’ll meee aa
WP is fe acetal) ea Ss

hitps://drive.google.com/drive/folders/1-Sp6P-GcE3-mW-igwyNPwVcOVd2-HJ21¢

 

1H
8/3/2020 IMG_9432.PNG

 

 

 

 

 

 

 

4 Doe coe ae 7 Lens

' NG ever forg BG ae 201 ey ce

: football player lelcoye ie)

~ anda plebe to his room te

ola lateRS-1an\-3 1a Anal ae
| inor and CTU

 
8/3/2020 IMG_9434.PNG

 

eeecy ee

 

 

Re ia UCC
‘Academy, not the Naval Foc

hitps.//drive.google.com/drive/folders/1-Sp6PGcE3-mW-igwyNPwVcQVd2-HJ21c¢

 
8/3/2026

IMG_9436.PNG

 

Bttoe drive. cood

le. com/driveHolders/1-So6PGcE3-mW-iawyNPwWYVcOVd2-HJ2ic

1H
8/3/2020

 

 

 

 

 

 

 

are of cued +
i it to vie -

 

 

 

https://drive.google.com/drive/falders/1-Sp6PGcE3-mW-igwyNPwVcOQVd2-HJ2ic
8/3/2020 IMG_9440.PNG

ne coe

 

 

 

 

 

https://drive.google.com/drive/folders/1-Sp6PGcE3-mW-igwyNPwVcQVd2-HJ21¢
IMG_9443.PNG

8/3/2020

 

1

coogle.com/drive/folders/1-Sp6PGcE3-mW-igwyNPwVcQVd2-HJ21¢

Hdrive

Kttos
8/3/2020 IMG_9445.PNG

 

 

° fa Ce * 355.

yet t roe ce aos
_ pays for the football team
Pearls ale Ke colons nar

ore

 

 

https://drive.google.com/drive/folders/1-Sp6PGcE3-mW-igwyNPwVcQVd2-HJ21¢
8/3/2020 IMG_9446.PNG

 

hitps://drive.google.com/drive/folders/1-Sp6PGcE3-mW-igwyNPwVcQVd2-HJ21c 11
8/3/2020 IMG_9447.PNG

 

https:/drive.google.com/drive/folders/1-Sp6PGcE3-mW-igwyNPwVcOVd2-HJ21¢ 444
8/3/2020 IMG_9449,PNG

Creme

 

httos://drive.google.com/drive/folders/1-Sp6PGcE3-mW-igwyNPwVcOVd2-HJ21c 1h
8/3/2020 IMG_9453.PNG

p=Nicipmaiereltel-1|M ot Ni=1@1 Vice alle
classes is just mega retardec

 

https://drive.google.com/drive/folders/1-Sp6PGcE3-mW-igwyNPwV cOVd2-HJ21¢ 44
8/3/2020 IMG_9457.PNG

 

 

 

 

 

“marijuana so th

 

 

https://drive.google.cam/drive/folders/t-Sp6PGcE3-mW-igwyNPwVcQVd2-HJ2t¢
8/3/2020 IMG _9459.PNG

 

https://drive.google.com/drive/folders/1-Sp6PGcE3-mW-igwyNPwVcQVd2-HJ21¢ Ww
8/3/2020 IMG_9466,.PNG

 

https://drive.google.com/drive/folders/1-Sp6PGcE3-mW-igwyNPwVcQVd2-HJ21¢ 144
8/3/2020 IMG_9462.PNG

 

https://drive.google.com/drive/folders/1-Sp6PGcE3-mW-igwyNPwVcQVd2-HJ21c 11
8/3/2020 IMG_9467.PNG

 

 

 

 

 

 

 

 

 

 

 

hitps://drive.google.com/drive/folders/1-Sp6PGcE3-mW-igwyNPwVcQVd2-HJ21¢
PNG

IMG 9476

in

©
2
x
3
+
a
zo
>
o
$
=
a.
=z

igwy

/foiders/1-Sp6PGcE3-mW-

-cam/drive,

‘google

ive

Hdr

https

 
EXHIBIT J
 
 
 
 
 

 

 

 

 

 

 

 

 

 
EXHIBIT K
DEPARTMENT OF THE NAVY
OFFICE OF THE COMMANDANT OF MIDSHIPMEN
UNITED STATES NAVAL ACADEMY
101 BUCHANAN ROAD
ANNAPOLIS MARYLAND 21402-5100

 

Canc: Sep 20

COMDTMIDNNOTE $720
JAG
AUG 2 1 2019

COMMANDANT OF MIDSHIPMEN NOTICE 5720
From: Commandant of Midshipmen, U.S. Naval Academy
Subj: POLITICAL ACTIVITIES OF MIDSHIPMEN
Ref: (a) DoD Directive 1344,10

1. Purpose. To reiterate existing Department of Defense (DoD) guidelines and establish policy
on midshipman involvement in political activities.

2. Information, Reference (a) sets policy on political activities of members of the Armed
Forces. Midshipmen will be held to the standards in that directive and as articulated herein.

3, Action

a. Reference (a) states that active duty personnel may not engage in partisan political
activities and should avoid the inference that their political activities imply DoD sponsorship,
approval, or endorsement of a political candidate, campaign, or cause. Members on active duty
may not campaign for a partisan candidate, engage in partisan fundraising activities, serve as an
officer of a partisan club, or speak before a partisan gathering. Attendance at political campaign
or election events in uniform is strictly prohibited.

b. Active duty members may, however, vote, express their personal opinions on political:
candidates and issues, make monetary contributions to a political campaign or organization, and
attend political events as a spectator when not in uniform.

c. Social media: Military personnel may generally express their personal views on public
issues or political candidates via social media platforms, such as Facebook, Twitter, or personal
blogs, much the same as they would be permitted to write a letter to the editor of a newspaper.
If, however, personnel are identified by a social media site as military members, the posting must
clearly and prominently state that the views expressed are those of the individual only and not of
the Department of Defense. Also, while military personnel may “follow” “friend” or “like” a
political party or candidate running for partisan office, they may not post links to, “share” or “re-
tweet” comments or tweets from social media or other electronic or non-electronic postings of a
political party or candidate running for partisan office. As always, members of the military must
also be careful not to comment, post, or link to material that violates the Uniform Code of
Military Justice (UCMJ) or service regulation. Exampies include showing, contempt for public
officials, releasing sensitive information, or posting unprofessional material that is prejudicial to
good order and discipline under the UCMIJ.
COMDTMIDNNOTE 5720
AUG 2 1 2019

d. The above permissible political activities are permitted only in a military member's
personal (vice official) capacity and not in the workplace. Service members may not engage in
political activity on government time or using government equipment. Midshipmen are
considered to be in an official capacity and in the workplace whenever attending a scheduled
Naval Academy evolution, to include, but not limited to, meetings, extracurricular activities, and
classes. An exception may be made for political discussion that is part of an organized class
educational activity where all participants and observers understand that the viewpoints
expressed are strictly personal,

c. Midshipmen in leadership positions shall avoid political discussions with, or state political
viewpoints to, or around, their units or individual subordinates. Midshipmen, like all military
members, are prohibited from coercing subordinate participation in political activities and must
ensure that they do not create an appearance that they are doing so.

f. Current political campaign paraphernalia, such as buttons, bumper stickers, or candidate
photos may not be placed in the Federal workplace, which includes Bancroft Hall common areas
and individual rooms. Service members may, however, have a reasonably sized bumper sticker
on a personal vehicle, even if it is parked on government property.

g, My point of contact: U.S, Naval Academy Staff Judge Advocate/Ethics Counselor, CAPT
Lawrence Hill, JAGC, USN, and can be reached at email: thill@usna.edu or my work phone:
410-293-1563. The alternate point of contact is Commandant's Legal Advisor, LCDR Timothy
Bergstrom, JAGC, USN, at email: bergstro@ usna.edu or work phone: 410-293-7014,

4. Record Management

a. Records created as a result of this notice, regardless of format or media, must be
maintained and dispositioned for the standard subject identification codes (SSIC) 1000 through
13000 series per the records disposition schedules located on the Department of the
Navy/Assistant for Administration (DON/AA), Directives and Records Management Division
(DRMD) portal page at https://portal.secnav.navy.mil/orgs/DUSNM/DONAA/DRM/Records-
and-Information-Management/A pproved%20Record%20Schedules/Forms/AllItems.aspx.

b. For questions concerning the management of records related to this notice or the records
disposition schedules, please contact your local records manager or the DON/AA DRMD

program office.
SCAND.
an an

T. R. BUCHANAN

Distribution:
Non-Mids (Electronically)
Brigade (Electronically)
